Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
While on temporary release, petitioner failed to return to the correctional facility where he was incarcerated at the required time. He pleaded guilty to the charge of violating temporary release and was found guilty of absconding from' temporary release after a disciplinary hearing. He challenges *767that part of the administrative determination finding him guilty of the absconding charge arguing, inter alia, that it is not supported by substantial evidence.
Based upon our review of the record, we find this argument to be without merit. The misbehavior report indicated that petitioner was supposed to return to the facility at 5:00 p.m. on December 14, 1995, but that he did not return until 5:00 a.m. on December 15, 1995. At the hearing, petitioner did not dispute that he was late in returning to the facility. He claimed, however, that he forgot when he was required to return. Inasmuch as the Hearing Officer did not have to accept petitioner’s excuse for being late, we find that substantial evidence supports the administrative determination. We have considered petitioner’s other contentions and find that they are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.